PER CURIAM:
On March 15, 1985, at approximately 6:30 a.m., claimant was operating his 1982 Concord Stationwagon in a westerly direction on Interstate 64 in the vicinity of the State Capitol. Claimant's vehicle and two other vehicles were involved in an accident. Respondent had been working on a wall at this location. There was "metal that crosses the crack in the road." The first vehicle struck this metal expansion Joint. The second vehicle hit the expansion joint. Claimant's vehicle was following these vehicles. Claimant's vehicle struck the second vehicle which resulted in damage to claimant's vehicle. All of the damage to claimant's vehicle was covered by his insurance with the exception of a $100 deductible. Claimant seeks the amount of the deductible.
Claimant's own testimony revealed that it was pitch dark and dry. He drove this route daily, and on the day before this incident, claimant did not notice anything unusual at this location. This incident occurred just as the first vehicle struck the expansion joint.
No evidence was introduced at the hearing to establish that the respondent was aware of, or had any knowledge of, the condition of this metal expansion joint on the subject section of 1-64. This Court has consistently held that the State is not an insurer of the safety of motorists using its highways; thus, as there was no showing of negligence on the part of the respondent, the Court denies the claim.
Claim disallowed.